Name: Commission Regulation (EC) No 856/98 of 23 April 1998 amending Annexes I, II, III, V, VII, VIII and IX of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: trade;  international trade;  cooperation policy;  tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31998R0856Commission Regulation (EC) No 856/98 of 23 April 1998 amending Annexes I, II, III, V, VII, VIII and IX of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Official Journal L 122 , 24/04/1998 P. 0011 - 0031COMMISSION REGULATION (EC) No 856/98 of 23 April 1998 amending Annexes I, II, III, V, VII, VIII and IX of Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (1), as last amended by Commission Regulation (EC) No 339/98 (2), and in particular Article 19 in conjunction with Article 17 thereof,Whereas, some errors in the Customs Nomenclature for category 76 have occurred in the last updating of Annex I (list of textile products), which need to be corrected;Whereas the Council has decided by Decision of 18 December 1997 (3) to apply on a provisional basis additional protocols to the Free Trade and Europe Agreements with the Republic of Latvia and the Republic of Lithuania concerning trade in textiles;Whereas the Council has decided by Decision of 18 December 1997 (4) to apply on a provisional basis the agreement in the form of an exchange of letters amending the agreement between the European Community and the Socialist Republic of Vietnam on trade in textile and clothing products initialled on 15 December 1992, as last amended by the agreement in the form of an exchange of letters initialled on 1 August 1995;Whereas the Council has decided by Decision of 18 December 1997 (5) to apply on a provisional basis the Memorandum of Understanding between the European Community and the Arab Republic of Egypt on trade in textile products;Whereas, following Mongolia's accession to the WTO and the termination of application of quantitative restrictions on one category of products originating in that country, it is necessary to establish provisions reflecting the maintenance of double-checking arrangements on that category of products;Whereas, following a request from European industry, it is appropriate to establish quantitative limits for 1998 on re-importation into the Community of certain textile products (categories 159 and 161) originating in the People's Republic of China after outward processing operations in that country; whereas direct imports of textile products falling within categories 159 and 161 are subject to the quantitative limits laid down in Article 2 of Regulation (EEC) No 3030/93;Whereas all the above elements make it necessary to amend the relevant portions of Annexes I, II, III, V, VII, VIII and IX to Regulation (EEC) No 3030/93 to take into account the changes introduced applicable on the importation into the Community of certain textile products originating in certain third countries within the meaning of Article 19 of Regulation (EEC) No 3030/93;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3030/93 is amended as follows:1. Annex I is amended as indicated in Annex I to this Regulation.2. Annex II is replaced by Annex II to this Regulation.3. In Annex III, Article 28 is replaced by the following text:'Article 281. The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish.2. If the documents referred to above are completed by hand, entries must be in ink and in block letters.3. In the export licences or equivalent documents and certificates of origin shall measure 210 Ã  297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp (6) and weighing not less than 25 g/m2. Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye (7).4. Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation.5. Each export licence or equivalent document and the certificate of origin shall bear a standardised serial number, whether or not printed, by which it can be identified (1).6. This number shall be composed of the following elements (2):- two letters identifying the exporting country as follows:- Argentina = AR- Armenia = AM- Azerbaijan = AZ- Bangladesh = BD- Belarus = BY- Brazil = BR- China = CN- Egypt = EG- Estonia = EE- Former Yugoslav Republic of Macedonia = 96- Georgia = GE- Hong Kong = HK- India = IN- Indonesia = ID- Kazakhstan = KZ- Kyrgyzstan = KG- Latvia = LV- Lithuania = LT- Macao = MO- Malaysia = MY- Moldova = MD- Mongolia = MN- Pakistan = PK- Peru = PE- Philippines = PH- Singapore = SG- South Korea = KR- Sri Lanka = LK- Taiwan = TW- Tajikistan = TJ- Thailand = TH- Turkmenistan = TM- Ukraine = UA- United Arab Emirates = AE- Uruguay = UY- Uzbekistan = UZ- Vietnam = VN- two letters identifying the intended Member State of destination as follows:- AT = Austria- BL = Benelux- DE = Federal Republic of Germany- DK = Denmark- EL = Greece- ES = Spain- FI = Finland- FR = France- GB = United Kingdom- IE = Ireland- IT = Italy- PT = Portugal- SE = Sweden- a one-digit number identifying the quota year or the year under which exports were recorded, in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. "5" for 1995. In the case of products originating in the People's Republic of China listed in Appendix C to Annex V this number should be "1" for the year 1995, "2" for the year 1996, "3" for the year 1997 and so on,- a two-digit number identifying the issuing office in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination.(6) This is not obligatory for Hong Kong.(7) This is not obligatory for Hong Kong and Egypt.(1) In the case of Hong Kong, this is obligatory only for the export licence.(2) In the case of Peru and Egypt, this provision will enter into force at a later date.`4. Table A to Annex III is replaced by Annex III to this Regulation.5. The specimen of the certificate of Hong Kong origin appended to Annex III is replaced by the specimen in Annex IV to this Regulation.6. The specimen of the Hong Kong export licence appended to Annex III is replaced by the specimen in Annex V to this Regulation.7. In Annex V, the table at Annex VI to this Regulation is added at the end.8. In Annex VII, the table for China is replaced by the table at Annex VII to this Regulation and the table for Vietnam at Annex VII is added at the end.9. Annex VIII is replaced by Annex VIII to this Regulation.10. Annex IX is replaced by Annex IX to this Regulation.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 1998.For the CommissionLeon BRITTANVice-President(1) OJ L 275, 8. 11. 1993, p. 1.(2) OJ L 45, 16. 2. 1998, p. 1.(3) OJ L 41, 13. 2. 1998, p. 81.(4) OJ L 41, 13. 2. 1998, p. 12.(5) OJ L 41, 13. 2. 1998, p. 1.ANNEX I In Annex I to Regulation (EEC) No 3030/93 the section concerning category 76 is replaced by the following text:>TABLE>ANNEX II 'ANNEX IIExporting countries referred to in Article 1ArgentinaArmeniaAzerbaijanBangladeshBelarusBrazilChinaEgyptEstoniaFormer Yugoslav Republic of MacedoniaGeorgiaHong KongIndiaIndonesiaKazakhstanKyrgyzstanLatviaLithuaniaMacaoMalaysiaMoldovaMongoliaPakistanPeruPhilippinesSingaporeSouth KoreaSri LankaTaiwanTajikistanThailandTurkmenistanUkraineUnited Arab EmiratesUzbekistanVietnam`ANNEX III 'TABLE ACountries and categories subject to the system of double-checking surveillance(The complete description of the categories is shown in Annex I)>TABLE>ANNEX IV Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong >START OF GRAPHIC>Exporter (full name and address)CERTIFICATE NO.CERTIFICATE OF HONG KONG ORIGINTRADE DEPARTMENTGOVERNMENT OF THE HONG KONGSPECIAL ADMINISTRATIVE REGIONConsignee (if required)Departure Date (on or about)Factory NumberVessel/Flight/Vehicle No.Place of LoadingPort of DischargeFinal Destn. if on CarriageMarks, Nos. and Container No.; No. and Kind of Packages; Description of GoodsQuantity or Weight(in words and figures)Brand Names or Labels (if any)Destn. CountryI HEREBY CERTIFY THAT THE GOODS DESCRIBED ABOVE ORIGINATE IN HONG KONGORIGINAL-WHITEDUPLICATE-YELLOWTRIPLICATE-LIGHT BLUECOPYRIGHT RESERVEDSignature for Director-General of Trade>END OF GRAPHIC>ANNEX V Specimen of export licence referred to in Article 12(2) of Annex III for Hong Kong >START OF GRAPHIC>EXPORT LICENCE (TEXTILES) FORM 5ORIGINALAudit No.Import and Export Ordinance (Cap. 60)Import and Export (General) RegulationsDate of Receipt and Receipt No.Exporter(Name &Address)T.C.R. No. (if any)Fax No.B.R. No.Tel. No.(See Explanatory Note (6) Overleaf)Consignee(Name &Address)Manufacturer(Name &Address)T.C.R. No. (if any)F.R. No. (if any)B.R. No.Fax No.(See Explanatory Note (6) Overleaf)Tel. No.Date of Issue & Licence No.Issue of this licence is approved.for Director-General of TradeVisa ChopStampsDeparture DateCountry of Final DestinationItem No.Category/Sub- Category No.T.C.R. No. of Quota/ Permit HolderQuota ReferenceQuantity in Quota UnitsMode of TransportC.O./Form A No.12FOR CONDITIONS OF THIS LICENCE PLEASE SEE OVERLEAFWARNING: Heavy penalties are provided for false declaration and information, unauthorised alterations, and misuse of this licence3Mark(s) and Number(s), Origin marking (if any) on packagesNo. of PackagesFull Description of Goods, Origin marking (if any) on goods (State Country of Origin of raw materials)No. of UnitsValue f.o.b. HK$Total value f.o.b. HK$MANUFACTURER'S DECLARATIONDateI, acting for and on behalf of(Name of Signatory) (See Condition (5) Overleaf)(Trading Name of Manufacturer)make the following declaration:-I hereby declare that I have read and understood the conditions overleaf, that the manufacturer named herein is the manufacturer of the goods described in this application, that the goods are of Hong Kong origin in accordance with condition (2) overleaf, that the manufacturer named herein undertakes to abide by the conditions overleaf, and that the particulars given herein are true.** I further declare that the manufacturer named herein is supplying the quotas for the goods covered by this application in accordance with condition (3) overleaf.** I further declare that the quota utilisation conditions for free quotas as stipulated in the relevant Notices to Exporters are complied with.(** Delete if not applicable)SignatureCompany/Business ChopEXPORTER'S DECLARATIONDateI, acting for and on behalf of(Name of Signatory) (See Condition (6) Overleaf)(Trading Name of Exporter)make the following declaration:-I hereby declare that I have read and understood the conditions overleaf, that the exporter named herein is the exporter of the goods described in this application, that the exporter named herein undertakes to abide by the conditions overleaf, and that the particulars given herein are true.** I further declare that the exporter named herein is supplying the quotas for the goods covered by this application in accordance with condition (3) overleaf.** I further declare that the quota utilisation conditions for free quotas as stipulated in the relevant Notices to Exporters are complied with.(** Delete if not applicable)SignatureCompany/Business ChopFor Chinese translation of this form, please refer to the inside cover of the pad containing the forms.This licence is valid for 28 days from the date of issue unless endorsed otherwise.COPYRIGHT RESERVED>END OF GRAPHIC>ANNEX VI >TABLE>ANNEX VII >TABLE>>TABLE>ANNEX VIII 'ANNEX VIIIreferred to in Article 7Flexibility provisionsThe attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions:- advance utilisation of the quantitative limit for the particular category established for the following quota year shall be authorised up to the percentage of the quantitative limit for the current year indicated in column 2; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,- carry-over of amounts not utilised in a given year to the corresponding quantitative limit for the following year shall be authorised up to the percentage of the quantitative limit for the year of actual utilisation indicated in column 3,- transfers from categories 1 to categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,- transfers between categories 2 and 3 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,- transfers between categories 4, 5, 6, 7 and 8 shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 6,- transfers into any of the categories in Groups II or III (and where applicable Group IV) from any of the categories in Groups I, II or III shall be authorised up to the percentages of the quantitative limit to which the transfer is made indicated in column 7.The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8.The table of equivalence applicable to the abovementioned transfers is given in Annex I.Additional conditions, possibilities for transfers and notes are given in column 9 of the table.>TABLE>>TABLE>Appendix to Annex VIIIFlexibility provisions Hong Kong >TABLE>>TABLE>ANNEX IX 'ANNEX IXreferred to in Article 10Safeguard clauses; basket exit thresholds>TABLE>>TABLE>>TABLE>